Citation Nr: 0013383	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  96-31 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel



INTRODUCTION

The veteran served on active duty from October 1991 to 
October 1995.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from an April 1996 rating 
decision from the Columbia, South Carolina, Regional Office 
(RO), which, in pertinent part, denied service connection for 
a low back disorder.

In January 1998, the Board, in pertinent part, remanded this 
case to the RO to contact the veteran and request that he 
identify all sources of medical treatment received for his 
low back pain with L5-S1 disc space narrowing since April 
1996, and that he furnish signed authorizations for release 
to the VA of private medical records in connection with each 
non-VA medical source he identifies; and to schedule a VA 
orthopedic examination to determine the current extent of the 
veteran's low back pain with L5-S1 disc space narrowing.

In November 1998, the Board, in pertinent part, remanded this 
case to the RO to request that the veteran identify all 
sources of medical treatment received for his low back since 
his separation from service; and to schedule the veteran for 
VA orthopedic and neurological examinations to determine the 
current extent and etiology of any low back disability.


FINDING OF FACT

There is no competent medical evidence establishing the 
current presence of a low back disorder.



CONCLUSION OF LAW

The claim for entitlement to service connection for a low 
back disorder is not well-grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with regard to a 
claim is whether the veteran has met his initial obligation 
of submitting evidence of a well-grounded claim.  See 
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet.App. at 81.  An allegation that a disorder 
should be service connected is not sufficient; the veteran 
must submit evidence in support of a claim that would justify 
a belief by a fair and impartial individual that the claim is 
plausible.  See 38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet.App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden of necessity 
will depend upon the issue presented by the claim.  Grottveit 
v. Brown, 5 Vet.App. 91, 92-93 (1993).

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet.App. 498, 506 
(1995);  see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  This means that there must be evidence of disease 
or injury during service, a current disability, and a link 
between the two.  Further, the evidence must be competent.  
That is, an injury during service may be verified by medical 
or lay witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause 
during service, a competent opinion of a medical professional 
is required.  See Caluza at 504.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty. 38 U.S.C.A. § 1110.  Furthermore, 
service connection will be granted for arthritis, if it is 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran contends, in essence, that he has a chronic back 
disorder as a result of his active service.

The service medical records reveal that, at the time of 
examination for entrance into active service, in June 1991, 
the clinical evaluation of the spine was indicated to have 
been normal. The veteran stated that he did not have any 
prior history of recurrent back pain, arthritis, rheumatism 
or bursitis, or bone, joint or other deformity.  In October 
1994, the veteran was seen for complaints of back pain of 
approximately 1 day duration as well as difficulty sleeping 
due to pain.  He denied numbness or tingling and explained 
that the pain was on the right side of the back from T-5 
through T-12 and increased with movement of his right arm.  
He stated that he did not have any associated trauma or 
dysuria.  On examination, the veteran was in no apparent 
distress.  There was no evidence of any spasm, edema, or 
ecchymosis.  Pain was elicited with flexion and extension, 
but not with lateral bending or axial loading.  Notable pain 
was elicited with right trunk twisting.  The assessment was 
back strain versus right lateral strain.  The examiner 
prescribed medication and recommended that the veteran 
perform two days of light duty.  The report of the veteran's 
separation medical examination conducted in August 1995 
showed that the clinical evaluation of the spine and 
musculoskeletal system was indicated to have been normal.  
The veteran reported a medical history of recurrent back 
pain.

The initial post service Department of Veterans Affairs (VA) 
general medical examination conducted in February 1996 
included a diagnosis of chronic low back pain.  The Board 
observes that the veteran apparently is of the belief that he 
is entitled to benefits based on subjective complaints of 
back pain in service.  That, of course, is not entirely 
correct.  The Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  Service connection 
will not be granted based on subjective complaints alone 
without some additional evidence that the complaints are 
related to a specific disability.  In the absence of proof of 
a present disability there can be no valid claim.  
38 U.S.C.A. § 1110; Brammer v. Derwinski, 3 Vet.App. 223, 225 
(1992).

The report of a VA orthopedic examination performed in March 
1996 included the examiner's conclusion that the veteran had 
an assessment of right leg and low back pain, which were 
likely interrelated, but there was no objective finding of 
radiculopathy.  The examiner noted that the veteran seemed to 
have a history consistent with radiculopathy and he had a 
possibility of a prior herniated nucleus pulposus in the 
past, which had since resolved, with continued residual low 
back pain and spasm.  X-rays of the lumbar spine showed 
slight narrowing of the L5-S1 disc interspace.

In a VA orthopedic examination conducted in April 1996, it 
was the examiner's conclusion that the veteran had a 
diagnostic assessment of low back pain with possible 
radiculopathy in the lateral aspect of the right leg.  The 
veteran reported that he could not recall any injury 
involving his back.

According to the report of a VA orthopedic examination 
performed in May 1998, the examiner concluded that the 
veteran had a diagnosis of mechanical low back pain with 
intermittent radiation.  The examiner also concluded that 
there was no significant finding on physical examination to 
substantiate the veteran's complaints of right and left lower 
extremity pain since no neurological deficits were found.  X-
rays of the lumbar spine were indicated to have been normal.

VA outpatient treatment records dated in August 1998 and June 
1999 demonstrate that the veteran received intermittent 
treatment for several problems, to include complaints of low 
back pain.

Pursuant to the Board's November 1998 Remand decision, the 
veteran was administered a VA orthopedic examination in July 
1999.  According to the report of a VA orthopedic 
examination, the examiner concluded that the veteran had a 
diagnosis of mechanical low back pain with insidious onset; 
that there was no evidence of any radicular findings on 
physical examination to substantiate the veteran's complaints 
of pain; and that there was no evidence of decreased range of 
motion of the lumbar spine.  The examiner stated that it 
appeared that the onset of any low back pain was towards the 
very end of the veteran's service and that it has been 
insidious in nature over the years.  Significantly, after 
reviewing the veteran's medical history and examining his low 
back, it was the examiner's opinion that he did not feel that 
the veteran's mechanical low back pain with insidious onset 
was likely related to any specific incident that occurred in 
military and that it could have easily occurred outside of 
service.

The veteran was administered a VA neurological examination in 
July 1999.  Significantly, after reviewing his claims folder 
and military record, the examiner concluded that the veteran 
had a diagnostic impression of chronic lumbosacral and 
thoracic back pain, which had no specific characteristics 
other than musculoskeletal discomfort.  The examiner also 
concluded that there were no abnormalities on physical 
examination to suggest a radiculopathy or a peripheral 
neuropathy; and that the most recent X-ray of the lumbar 
spine and VA orthopedic examinations conducted in March 1996, 
April 1996, and May 1998 did not show any abnormality.

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim. Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993).  Lay assertions of medical 
causation, or substantiating a current diagnosis, cannot 
constitute evidence to render a claim well grounded under 
38 U.S.C.A. § 5107(a); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  Id.  
While the veteran is competent to describe low back pain, a 
diagnosis and an analysis of the etiology regarding such 
complaints requires competent medical evidence and cannot be 
evidenced by the veteran's lay testimony.  See Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992).

In this case, there is no competent evidence that the veteran 
currently suffers from a chronic low back disorder.  He has 
had a variety of subjective complaints regarding his back but 
the weight of the medical evidence does not attribute these 
complaints to any specific disability.  Consequently, in the 
absence of any competent evidence of a current disability (a 
medical diagnosis) or a nexus to service, the claim is not 
well-grounded.  Caluza.  Accordingly, there is no duty to 
assist the veteran in any further development of his claim.   
Rabideau v. Derwinski, 2 Vet.App. 141 (1992), Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  Further, the Board views 
the information provided in the statement of the case, 
supplemental statement of the case, and other correspondence 
from the RO, sufficient to inform the veteran of the elements 
necessary to complete his application for service connection 
for a low back disorder.  Moreover, the veteran has not put 
the VA on notice of the existence of any specific, particular 
piece of evidence that, if obtained, might make the claim 
well-grounded.  Robinette v. Brown, 8 Vet.App. 69 (1995).

Finally, a recent Court decision has held that the 
appropriate disposition of a claim, which is found to be not 
well-grounded, is a disallowance, rather than a dismissal.  
Edenfield v. Brown, 8 Vet.App. 384 (1995).  Consequently, the 
claim is denied.



ORDER

The claim for entitlement to service connection for a low 
back disorder is denied.




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

